Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 5, 7 – 9, 11, and 13 – 17 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a wireless communication device comprising: an antenna switch configured to time-divide and incorporate a plurality of received signals from a plurality of antennas and to supply the plurality of received signals to a reception section; a reference oscillator configured to output a reference signal; a transmission section including a first oscillator configured to generate, based on the reference signal, a first oscillation signal used as a transmission signal; the reception section, the reception section being configured to receive input of a received signal from one of the plurality of antennas and to obtain a baseband signal from the received signal, by using a second oscillation signal generated based on the reference signal; a control circuit configured to perform control so as to supply the transmission signal to the antenna switch at a time of transmission, and to supply the transmission signal to a calibration antenna, as a calibration signal, at a time of calibration; a first switch provided between the transmission section and the calibration antenna; a second switch provided between the transmission section and the antenna switch; a correction phase calculation circuit configured to calculate a correction phase for correcting the baseband signal according to a deviation between a reception phase calculated based on the baseband signal obtained when the plurality of antennas receive the calibration signal wherein: the wireless communication device is selectively operable in a calibration mode and a transmission mode, in the calibration mode, the control circuit controls to set the first switch to a connected state to connect the transmission section to the calibration antenna and to set the second switch to a cutoff state to disconnect the transmission section from the antenna switch, so as to enable the supply of the calibration signal to the calibration antenna at the time of calibration, and in the transmission mode, the control circuit controls to set the first switch to a cutoff state to disconnect the transmission section from the calibration antenna and to set the second switch to a connected state to connect the transmission section to the antenna switch, so as to enable the supply of the transmission signal to the antenna switch at the time of transmission as claimed in independent claim 1 and similarly claimed in independent claim 9. Therefore clams 1, 4, 5, 7 – 9, 11, and 13 – 17 are novel and non-obvious over prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633